Cranci-i, C. J.,
mentioned the case of Casenove v. Darrell & Groverman, in Alexandria, [ante, 444,] in which the creditor had given a credit in order to bring his claim within the jurisdiction of the justice of the peace. The debtors objected to the credit before the justice; and this Court decided that the creditor could not, without the consent of the debtor, release a part of the debt for that purpose.
The Court
(Thruston, J., absent,)
was of opinion that as the appellant, in the present case, did not object to the credit before the justice, his assent may now be presumed ; and that therefore the justice had jurisdiction of the cause.